Citation Nr: 0736022	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  00-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to June 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claims for a left knee 
disability and a right knee disability.  

In May 2002, the Board declined to reopen the veteran's 
claims for service connection for a left knee disability and 
a right knee disability.  The veteran appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Remand, a 
January 2003 Order of the Court vacated the decision 
declining to reopen the claims and remanded the claims for 
readjudication in accordance with the Joint Motion.  The 
Board remanded the claims for additional development in 
February 2004.      

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran's claims for a left knee disability and right 
knee disability were originally denied in a February 1973 
Board decision that the veteran did not appeal.  The veteran 
applied to reopen the claims several times thereafter.  Most 
recently, in a March 1998 rating decision, the RO found that 
no new and material evidence had been submitted to reopen the 
veteran's claims for service connection for a left knee 
disability and right knee disability.  However, the Board 
must still consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).

The decision of the United States Court of Appeals for 
Veterans Claims in Kent v. Nicholson requires that the 
Secretary look at the bases for the prior denial and notify 
the veteran as to what evidence is necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient at the time of the 
previous denial.  The question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis upon which the prior claim was denied.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this case, the veteran 
has not yet been notified as to the specific evidence 
necessary to reopen his claims for service connection.  On 
remand, the veteran should be so notified.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran notice under 
38 U.S.C.A. § 5103(a) that (1) notifies 
him of the evidence and information 
necessary to reopen the claims for 
service connection for a left knee 
disability and right knee disability, 
(i.e., describes what new and material 
evidence is under the current standard); 
and (2) notifies him of what specific 
evidence would be required to 
substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denial 
(i.e., an opinion relating the veteran's 
left knee and right knee disabilities to 
his service, to an event or injury in 
service, or to a service-connected 
disability, or a medical opinion showing 
that any preexisting left knee and right 
knee disabilities were aggravated by 
service).

2.  Then, readjudicate the issues on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



